DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN106646986A in view of Lee et al. (US 2018/0149919).
	As to claim 1, CN106646986A discloses in figure 1-3, a total infrared reflection device comprising: two light-transmitting conductive substrates 1 disposed oppositely, the two light-transmitting conductive substrates being packages to form a seal cavity; a liquid crystal layer 3 comprising a polymer network 10; and a liquid crystal layer 4 comprising a polymer network 10.  CN106646986A discloses in paragraph [0037] that the spiral direction of the liquid crystal layer 3 is opposite to the spiral direction of the liquid crystal layer 4.  Therefore, one of the liquid crystal layers 3 or 4 is a first liquid crystal with a left handed spiral structure capable of reflecting left handed polarized light, while the other is a second liquid crystal with a right handed spiral structure capable of reflecting right handed polarized light.  CN106646986A discloses in paragraph [0039] that the polymer networks 10 can capture impurity positive ions 11 in 
	CN106646986A does not disclose that the first liquid crystal layer and the second liquid crystal layer are disposed within the same seal cavity.  Lee discloses in figure 6, a liquid crystal cell wherein left handed liquid crystal LC and right handed liquid crystal RC is disposed within the same seal cavity.  Lee teaches in paragraph [0061] that the reflectance of the cell can be improved by forming a liquid crystal layer stacking the left handed and right handed liquid crystal layers.  Furthermore, the resulting device would be made thinner by eliminating the need for a third substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN106646986A by providing the first and second liquid crystal layers within the same seal cavity in order to improve the reflectance of the cell as taught by Lee and to make the device thinner by eliminating the need for a third substrate.
	As to claim 2, CN106646986A in view of Lee discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN106646986A further discloses in figures 1-3 and paragraph [0037] that the opposite surfaces of the two light transmitting conductive substrates 1 are both coated with a parallel alignment layer 7, and the first liquid crystal layer and the second liquid crystal layer are coated on the parallel alignment layers.
As to claim 3, CN106646986A in view of Lee discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN106646986A further discloses in figure 1 that the seal cavity is internally provided with a spacer 5 for controlling a height of the seal cavity.
Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN106646986A in view of Lee et al. (US 2018/0149919) as applied to claims 1-3 above, and further in view of Takatori (US 6,894,743).
CN106646986A in view of Lee discloses all of the elements of the claimed invention discussed above regarding claims 1-3, but does not disclose that the first liquid crystal layer and the second liquid crystal layer have a thickness of 10 µm to 50 µm.  Takatori teaches in column 7, lines 40-45 that the minimum thickness of a cholesteric liquid crystal layer necessary for sufficient selective reflection is about 10 µm.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN106646986A such that the first liquid crystal layer and the second liquid crystal layer have a thickness of 10 µm to 50 µm in order to provide a minimum thickness for sufficient selective reflection as taught by Takatori.
Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN106646986A in view of Lee et al. (US 2018/0149919) as applied to claim 1 above, and further in view of Lavrentovich et al. (US 2016/0103351) and Iftime et al. (US 2006/0121212).
As to claim 5, CN106646986A in view of Lee discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN106646986A further 
CN106646986A does not disclose cleaning the two light-transmitting conductive substrates, removing the left handed chiral dopant, the right handed chiral dopant, the photo-initiator, the polymerization inhibitor, the negative liquid crystal and the un-polymerized monomer, and drying; and refilling the negative liquid crystal into all liquid crystal light boxes.  Iftime discloses in figures 2-4 and paragraphs [0023]-[0024]: filling a liquid crystal cell with a liquid crystal mixture comprising a nematic liquid crystal, a liquid crystal monomer, and a photo-initiator (figure 2); irradiating the liquid crystal mixture with ultraviolet light to form a polymer network; washing the cell with a solvent to remove the liquid crystal while leaving the polymer network intact, and then drying to 
As to claim 9, CN106646986A in view of Lee, Lavrentovich and Iftime discloses all of the elements of the claimed invention discussed above regarding claim 5.  Lavrentovich further discloses in paragraph [0039], using n-hexane as the solvent for cleaning the substrates.
As to claim 10, CN106646986A in view of Lee, Lavrentovich and Iftime discloses all of the elements of the claimed invention discussed above regarding claim 5.  CN106646986A further discloses in figure 1, disposing a spacer 5 between the two light-transmitting conductive substrates.
Claims 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN106646986A in view of Lee et al. (US 2018/0149919), Lavrentovich et al. (US 2016/0103351) and Iftime et al. (US 2006/0121212) as applied to claim 5 above, and further in view of Stephenson et al. (US 2003/0174264).
As to claim 6, CN106646986A in view of Lee, Lavrentovich and Iftime discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that the first and second liquid crystal mixtures are coated on the parallel alignment layers by scraping coating or rod coating.  Stephenson discloses in paragraph [0049] that rod coating was a conventional technique for applying a liquid crystal composition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN106646986A by coating the first and second liquid crystal mixtures by rod coating because conventional manufacturing techniques were known to be cost effective and reliable.
As to claim 13, CN106646986A in view of Lee, Lavrentovich, Iftime and Stephenson discloses all of the elements of the claimed invention discussed above regarding claim 6.  Lavrentovich further discloses in paragraph [0039], using n-hexane as the solvent for cleaning the substrates.
As to claim 15, CN106646986A in view of Lee, Lavrentovich, Iftime and Stephenson discloses all of the elements of the claimed invention discussed above regarding claim 6.  CN106646986A further discloses in figure 1, disposing a spacer 5 between the two light-transmitting conductive substrates.
Claims 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN106646986A in view of Lee et al. (US 2018/0149919), Lavrentovich et al. (US 2016/0103351) and Iftime et al. (US 2006/0121212) as applied to claim 5 above, and further in view of Takatori (US 6,894,743).
As to claim 7, CN106646986A in view of Lee, Laventovich and Iftime discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that the first liquid crystal layer and the second liquid crystal layer have a thickness of 10 µm to 50 µm.  Takatori teaches in column 7, lines 40-45 that the minimum thickness of a cholesteric liquid crystal layer necessary for sufficient selective reflection is about 10 µm.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN106646986A such that the first liquid crystal layer and the second liquid crystal layer have a thickness of 10 µm to 50 µm in order to provide a minimum thickness for sufficient selective reflection as taught by Takatori.
As to claim 14, CN106646986A in view of Lee, Lavrentovich, Iftime and Takatori discloses all of the elements of the claimed invention discussed above regarding claim 7.  Lavrentovich further discloses in paragraph [0039], using n-hexane as the solvent for cleaning the substrates.
As to claim 16, CN106646986A in view of Lee, Lavrentovich, Iftime and Takatori discloses all of the elements of the claimed invention discussed above regarding claim 7.  CN106646986A further discloses in figure 1, disposing a spacer 5 between the two light-transmitting conductive substrates.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN106646986A in view of Lee et al. (US 2018/0149919), Lavrentovich et al. (US 2016/0103351) and Iftime et al. (US 2006/0121212) as applied to claim 5 above, and further in view of Yang et al. (US 2018/0194121).
As to claim 8, CN106646986A in view of Lee, Lavrentovich and Iftime discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that a drying temperature is 70ºC to 90ºC.  Yang teaches in paragraph [0061] that the temperature and time of drying may be adjusted so that proper drying can be performed.  Yang shows that the drying temperature was recognized in the art as a result effective variable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN106646986A by performing the drying at a temperature of 70ºC to 90ºC because optimization of a result effective variable has been judicially determined to involve only routine experimentation.  See MPEP 2144.05, Section II.
As to claim 17, CN106646986A in view of Lee, Lavrentovich, Iftime and Yang discloses all of the elements of the claimed invention discussed above regarding claim 8.  CN106646986A further discloses in figure 1, disposing a spacer 5 between the two light-transmitting conductive substrates.
	Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive.
Applicant’s arguments amount to a piecemeal analysis of CN106646986A and Lee individually, by pointing out the differences between the claimed invention and each reference separately.  However, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the combined teachings of CN106646986A and Lee suggest the claimed invention.  As noted in the rejection above, CN106646986A only differs from the claimed invention in that an intermediate substrate is disposed between the left and right handed cholesteric layers.  Lee shows in figure 6 that it was known to stack left and right handed cholesteric layers without an intermediate substrate separating them.  Doing so would have made the device thinner, which was well known in the art as being desirable.  Modifying CN106646986A by stacking the left and right handed cholesteric layers without an intermediate substrate separating them as shown by Lee in order to make the device thinner, one of ordinary skill would have arrived at the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871